Title: From John Quincy Adams to Abigail Smith Adams, 14 October 1810
From: Adams, John Quincy
To: Adams, Abigail Smith


N. 7.
Mrs Abigail Adams . Quincy.
St: Petersburg 2-14 October. 1810.

Captain Smith, who was the bearer of your kind letter of 7. May, has met with the same misfortune which has befallen so many others of our Countrymen—On his passage to Gottenburg he was taken by a Danish Privateer and carried into Norway—From Christiansand he enclosed his letters for me to our Consul at Copenhagen, and he forwarded them to me by Captain Bainbridge, who came with a furlough in a merchant vessel from Philadelphia, and after a detention of several weeks at Copenhagen, at length arrived here a few days ago. We had received, a month since letters from you two months later than these; but the greediness of appetite which we have for letters from America, makes them always highly acceptable, however remote their dates.—I believe there are still intermediate letters from you, and from my brother which I have not received. As all mine, both to you and to him are numbered, you will always know whether there are any from me missing.
The opportunities for writing since the first of June have been so frequent, that it has not been possible to avail ourselves of them all. But the Season is now fast drawing to a close; and a flight of Snow, nearly a week ago, gave us notice sufficiently clear of what was coming. We hope to have opportunities of writing by direct conveyance about a month longer. And then we must expect again to be locked up six or seven months.
Your elections for the House of Representatives in Congress will now soon discover, whether the voice of the People, in New England continues to favour the general policy pursued by the National Government, or not. The measures of the last Session of Congress appear to have given some dissatisfaction to the friends of the Administration; but their effect in Europe has been good. Neither Mr. Macon’s bill as it went from the House of Representatives, nor the amended Bill, as pass’d by the Senate, would have produced a result so advantageous, on the measures of France and England, as the Law which actually pass’d both houses—Our Countrymen must remember that manifestation of Spirit is not always exertion of energy; and that to mistake the one for the other is a very dangerous error in politicks.
General Armstrong has left Paris to embark for America, and I presume is by this time far advanced on his passage home—He carries with him it is said some new modifications of the System of French Decrees, favourable to the Commerce of the United States. His letter of 10. March to the French Minister of foreign Affairs, is universally admired here, and has done great credit to our Country, by supporting its estimation and maintaining its dignity in the face of Europe as well as of America—But while France is holding to us now the language of friendship and concliation she is playing us all the Sly tricks in her power elsewhere.
I was very glad to receive the number of the Anthology containing the Critique upon my Lectures. I had more than once heard of it, and my curiosity had naturally been excited—The author may say what he will, about his political antipathy to me, I take him to have had even while he was disclaiming my friendship, a sneaking kindness for me—As a critic he would doubtless object to this expression as coarse, and in an “excessively bad taste.” But on the other hand it is the only word suited to the thing—He may take comfort that he is not alone—I had great numbers of these secret friends among my dear fellow-townsmen of Boston, who in defiance of their own Consciences were joining in the hue and cry, and making themselves the tools of my real Enemies—If the day should ever come when they shall think, there is any thing to be got by my friendship, I have no doubt they will all be as officious in boasting of their attachment to me as they have been and yet are in disavowing it—I have had so many of these amiable friends that I can almost say in the language of Shakespear “I have kept of them tame.”—It is not magnanimous, and certainly not wise, to quarrel with human Nature for being weak. That a man should be deserted by his friends in the time of trial, is so uniform an experience in the history of mankind, that I never had the folly to suppose, that my case would prove an exception to it. Admiral Berkley brought on my time of trial; the only real one that has yet happened to me in the course of  my life. And most completely was I deserted by my friends—I mean in Boston, and in the State Legislature. I can never be sufficiently grateful to Providence, that my father and my brother, did not join in this general desertion. There were exceptions in the town of Boston; which I trust I shall never forget. In the Legislature, not one. But as to political friends, the loss of one was the gain of another quite as trusty, and quite as honest—The Junto-men, whose pretended friendship had never been any thing but disguised hatred, I considered it fortunate to have strip’d of their masks, and at open enmity. But these half faced fellowships, these prudent politicians who would have been my friends if they had dared, but whose credits at the Banks—advertising Custom, or Corporation favour depended upon their disclaiming me, have made their friendship sit as easy upon me as it did upon themselves.
The principal fault which I have to find with the Anthology Critique, is for its excessive Praise. Heaven knows that I was not formed of materials insensible to the praise of my fellow-men; but I cannot relish praise from a quarter which I do not esteem, and I cannot esteem the man who can degrade himelf, by such Servile Sacrifices to popular prejudices, as the Anthology Critic has gone out of his way to make in reviewing a merely literary work—If he has no sympathy with my Politicks, it is at his own peril. If he believes what he says of my high character, great talents, and private virtues, what call was there upon him for his declaration of War against my Politicks?—“Was it to sooth the subscribers to the Anthology; and atone for the commendation of an heretic? yes! this motive is sufficiently discovered; and almost openly avowed—and in my scale of morality, it is a motive so despicable, that I would not give a straw for all the commendation that such a panegyrist will bestow.
His censure, having relation to the work is partly just and partly erroneous. For a book of Instruction the Lectures are in a style too oratorical, or if you please too declamatory—I purposely indulged myself, and my hearers in some excess of this kind, for the sake of riveting their attention to the subject, and because I knew that superfluous luxuriance might easily be pruned; and that barrenness could never be made to flourish— This was the very reason which mad me reluctant at the premature publication of the Lectures; for I knew that I must abide by the blame which they would bear for this original sin. My recollection of Cicero’s Oration for Archias, as he States, was inaccurate, and that was one of the passages which I should have altered, if I had had only time to read them over once after the call for publication and before they were published—Incorrect metaphors as he says, abound in every part of the book—I do not set so high a value upon perfect correctness in the use of figures as Dr: Blair or Mr Addison did, and their correctness is much more perfect in theory than in practice—Blair has shewn by minute analysis that Addison’s pleasures of the Imagination, and Swifts proposal for improving the English language, abound in every part of them in incorrect figures—And I think I have shewn, that Blair had no distinct idea of the difference between figurative and literal language—insomuch that he quotes two of the most figurative passages in all Virgil, as examples of pure simplicity without figures—Correctness is always cold, and tame—And although I never write incorrectly on purpose, I suffer a multitude of incorrectnesses to escape me, and sometimes let them pass even after detecting them myself.—These are crumbs for small critics to feed upon. The passage attempting to illustrate the different modes of reasoning by ratiocination and induction is perhaps as he objects still somewhat obscure—I think I understand it myself, but that Lecture was one of those with which I was most dissatisfied, and it is probably one of the worst in the Book—I could easily defend most of the other passages with which he finds fault; but as a whole the Work must defend itself, or fall—if it should ever go to a Second Edition, it can doubtless be made more correct; but it must live or die by the soundness or defects of its vital parts; and they mus stand the test of sterner judges than the Critic of the Anthology.
To return to my Politicks—I find that of all of the American Newspapers, the Boston Centinel is that, which most frequently gives me tokens of remembrance in my absence. Among other obliging notices I find the Editor has informed the world “how ill-calculated, our townsman is for the Splendid and intriguing Court of St. Petersburg.”—As a Commentary to Shew you how accurately his Correspondents have been acquainted with my condition here, and how justly they have represented it, I must give you in the original language, which my father or my brother will translate for you, an extract from a dispatch of the Chancellor of the Russian Empire, to Mr. Daschkoff, which that Gentleman has communicated to the President of the United States.
“L’accueil qu’a fait l’Empereur à Mr: Adams a du le convaincre que si sa destination étoit agréable à Sa Majesté, le choix de sa personne n’y contribuait pas moins. Recommandable par le nom qu’il porte, ainsi que par ses qualités personnelles ces titre ont été justement appreciés par sa Majesté Impériale. Je ne doute pas Monsieur que Son Excellence le Président des Etats-Unis n’en ressente une satisfaction personelle de l’attention de sa Majesté l’Empereur à son choix.”
I intreat you however that this may not go out of our own family—I see how ungraciously it comes from myself, and I should not have given it even to you, but for the compliment which it contains to my father, which he and you, ought to know, and which to my heart gives to the whole testimonial its most precious value. This despatch was dated 10-22 November 1809. just about the time when the Correspondent of the Centinel was making the discovery how “insignificant a figure” our townsman was making at St. Petersburg. From that day to this the Emperor has treated me with the same kindness and attention—And what us much more important he still gives a welcome reception to my Countrymen, while all his neighbours have excluded them from their Ports.
I remain ever affectionately yours

A